Citation Nr: 1818241	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  From June 3, 2009, to October 4, 2015, entitlement to an initial rating in excess of 30 percent for post-traumatic migraine headaches associated with traumatic brain injury.

2.  From October 5, 2015, entitlement to a rating in excess of 30 percent for post-traumatic migraine headaches associated with traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, D.W., and J.C.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1977 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2014, the Veteran testified before the undersigned at a video hearing.  A transcript of that hearing is of record. 

In April 2017, the Board remanded the Veteran's claim to obtain a new medical opinion in accordance with the examination worksheets for Diagnostic Code 8045 (residuals of traumatic brain injury).


FINDINGS OF FACT

1.  From June 3, 2009, to October 4, 2015, the Veteran's post-traumatic migraine headaches associated with traumatic brain injury are characterized by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

2.  From October 5, 2015, the Veteran's post-traumatic migraine headaches associated with traumatic brain injury are characterized by characteristic prostrating attacks occurring on an average once a month over last several months.


CONCLUSIONS OF LAW

1.  From June 3, 2009, to October 4, 2015, the criteria for a disability rating of 50 percent, but no greater, for post-traumatic migraine headaches associated with traumatic brain injury have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8045-8100 (2017).

2.  From October 5, 2015, the criteria for a disability rating in excess of 30 percent for post-traumatic migraine headaches associated with traumatic brain injury have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8045-8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In September 2012, the RO granted service connection for post-traumatic migraine headaches associated with traumatic brain injury at an initial rating of 30 percent under Diagnostic Code 8100 from June 3, 2009, the date that the Veteran filed his claim.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 8100, a 50 percent rating is appropriate with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 0 percent rating is appropriate with less frequent attacks.  Id.

From June 3, 2009, to October 4, 2015, the Veteran's migraine disorder is consistent with a 50 percent rating.  In an April 2010 statement, the Veteran's sister states that the Veteran has complained about severe headaches since leaving the military.  An August 2012 VA examination notes "very frequent prostrating and prolonged attacks of migraine headache pain."  These attacks are noted to impact the Veteran's ability to work by causing him to miss work due to coming in late or going home early and making it hard for him to concentrate.  An August 2015 VA medical record reads as follows: "Veteran reports increased headaches recently with a strobe light affect.  States when he has them 'I feel like I want to die.'  Reports having them 3/4 of the time in the past week."  This evidence supports the existence of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Testimony from the November 2014 hearing is consistent with the Board's finding in this regard.  The Veteran states that he has headaches four to five days a week, during which time he cannot be very active.  These headaches have resulted in concentration problems at work, leaving work early, and arriving at work late.  According to his sister, the Veteran has "always complained about the headaches" and has "pretty much had headaches off and on a regular basis about every day for, forever it seems [sic] . . . ."  This evidence also supports symptomatology consistent with a rating of 50 percent.  

There is some evidence that the Veteran's headache condition was improving between June 3, 2009, and October 4, 2015.  An April 2014 VA examination states that there are no "characteristic prostrating attacks of migraine / non-migraine headache pain" and that the only functional impact is requiring "environmental modifications of minimizing bright light during [h]eadache episodes."  In other words, there are no completely prostrating attacks and there is no severe economic inadaptability.  Nevertheless, since the weight of the evidence from June 2, 2009, to at least August 2015 is consistent with the existence of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, the Board finds that the Veteran is entitled to a rating of 50 percent From June 2, 2009, to October 4, 2015.  

From October 5, 2015, the weight of the evidence does not support the existence of very frequent, completely prostrating attacks and severe economic inadaptability.  VA examinations dated October 5, 2015, and December 28, 2017, both state that there are no "characteristic prostrating attacks of migraine / non-migraine headache pain."  The October 2015 VA examination states that the only impact on work is that "[h]eadache episodes require modifications of working environment to minimize bright lights and minimize loud noises."  The December 2017 VA examination states that migraine headaches do not impact the Veteran's ability to work.  Taken together, this evidence weighs against the existence of very frequent, prostrating attacks and severe economic inadaptability.  For this reason, these examinations are against the assignment of a rating of 50 percent for the Veteran's headache disorder.  

Rather, the examination results are consistent with the current 30 percent rating.  According to the December 2017 VA examination, the Veteran experiences headaches "every other day," which may last "maybe 3 to 4 hours and a lot of times I'll nap, then they're calmed down 50 to 75%."  Given the strong examination evidence that headaches do not result in severe economic inadaptability, this symptomatology is more consistent with a 30 percent rating based on "characteristic prostrating attacks occurring on an average once a month over last several months" than a 50 percent rating based on "very frequent completely prostrating attacks productive of severe economic inadaptability."  

Consistent with this, VA treatment records from October 5, 2015, do not support the existence of very frequent, completely prostrating attacks productive of severe economic inadaptability.  A VA medical record dated October 16, 2015, indicates that the Veteran has had headaches "off/on for years," that he presently wants something for headaches, and that his current headaches may be the result of "high doses of nicotine."  In a VA medical record dated October 21, 2015, the Veteran states that he has a "mild headache."  In a VA medical record dated October 22, 2015, the Veteran describes an intermittent headache with a pain intensity of 6/10.  In a record of the same date, he describes a dull headache with a pain intensity of 2/10 that has been lasting for 2 days.  Importantly, these records do not indicate the existence of completely prostrating attacks.

These October 2015 records are the last documented headache attacks in the Veteran's medical treatment records.  VA medical records from November 2015 to May 2017 contain no other complaints of or treatment for headaches.  In other words, after October 2015, the evidence does not indicate headache attacks that are very frequent, completely prostrating, prolonged, and productive of severe economic inadaptability.  Rather, the last evidence of an incapacitating episode is the August 2015 VA medical record.  In a November 24, 2015 VA emergency department note, the Veteran describes abdominal pain, but indicates no complaints of a headache.  

Taken together, from October 5, 2015, two VA examinations indicate that there are no completely prostrating headache attacks and that there is no severe economic inadaptability due to headaches.  Also during this time period, VA medical treatment records only indicate treatment for headaches in October 2015, and given the Veteran's characterization of at worst moderate pain (6/10 pain scale) that is "intermittent," that headache attack does not appear to have been completely prostrating.  The only evidence to the contrary is the Veteran's December 2017 VA examination evidence about needing to sometimes nap in response to headaches.  Given the strong evidence against severe economic inadaptability and the December 2017 evidence about naps, the Board will continue the Veteran's rating of 30 percent from October 5, 2015, based on the existence of characteristic prostrating attacks occurring on an average once a month over last several months.  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.


ORDER

From June 3, 2009, to October 5, 2015, entitlement to an initial rating of 50 percent, but no greater, for post-traumatic migraine headaches associated with traumatic brain injury is granted, subject to the laws and regulations governing the payment of monetary benefits.

From October 5, 2015, entitlement to a rating in excess of 30 percent for post-traumatic migraine headaches associated with traumatic brain injury is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


